DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on November 6, 2020.  As directed by the amendment: claims 1 and 7 have been amended and claims 6, 11, and 15 have been canceled.  Thus, claims 1-2, 4-5, 7-10, 12-14, 16-20 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 7, 12, 13, 16, 17, 19, and 20 
Regarding claim 1, Dohno discloses an adaptive sleeve (applicator, Fig. 1), comprising: a sensor (sensor 20, Fig. 4) configured to generate an electrical signal in response to contraction of a muscle (sensor 20 is a myoelectric sensor that detects muscle contraction, Para. [0051]); an electronic processor connected to the sensor (motion analyzer 31 and controller 30, Fig. 4); an adjustable voltage source connected to the electronic processor (variable DC voltage source 38, Fig. 4); and a sleeve formed of a fabric material (flexible support 10, Fig. 1) and comprising one or more deformable elements (actuators 50, Fig. 4) attached to or embedded within the fabric material and connected to the adjustable voltage source (actuators are embedded in the fabric over a user’s joint and connected to the voltage source, Paras. [0051] and [0056]), wherein during operation of the adaptive sleeve, the electronic processor is configured to apply a force to a portion of a body of a sleeve wearer in proximity to a contract muscle in the wearer’s body by (motion analyzer 31 determines bending force of the muscle and controller 30 varies voltage to the actuators 50, Para. [0051]): receiving an input electrical signal from the sensor indicative of contraction of the muscle (motion analyzer 31 determines degree and direction of bending based on input from sensor 20, Para. [0051]); and adjusting the voltage source to apply an output electrical signal to the one or more deformable elements to activate the one or more deformable elements (controller 30 varies the voltage to the actuators 50, Para. [0051]), the output electrical signal having a magnitude that is correlated with a magnitude of the input electrical signal (output signal is linearly correlated to the input signal, Figs. 6-7, Para. [0051]), and the applied output electrical signal causing the one or more deformable elements to deform, thereby applying a force to the portion of the body of the sleeve wearer (actuators 50 apply force to the body when variable voltage is applied, Para. [0051]).  Dohno does not disclose wherein the force applied to a portion of the body is compressive, the one or more deformable elements contract, and the 
However, Hyde teaches a shape changing garment (200, Fig. 2) including wherein the force applied to a portion of the body is compressive (control elements 106 may be configured to both expand and contract, Para. [0040]), the one or more deformable elements contract (control elements 106 may be configured to both expand and contract, Para. [0040]), and the compressive force is larger than a compressive force applied by the one or more deformable elements in an unactivated state (control elements 106 have a rest size than can expand or contract from a relaxed state which causes the garment 200 expands and contracts accordingly, Para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the deformable elements of Dohno to be the expanding/contracting control elements as taught by Hyde in order to allow for the apparatus to apply a variety of force pairings to the user’s joint.
Dohno, as modified above, does not disclose wherein at least one of the one or more deformable elements comprises a twisted filament formed of at least one polymer material arranged in a helical coil, the twisted filament being configured to undergo a reduction in length along an axial direction of the helical coil in response to heating of the filament by the application of the output electrical signal.
However, Li teaches twisted nanofiber tensile actuators (Fig. 1) including wherein at least one of the one or more deformable elements comprises a twisted filament formed of at least one polymer material arranged in a helical coil (polymer fiber muscles are formed with twisted polymer fiber core in a helical configuration, Paras. [0076] and [0131], Figs. 18B-C), the twisted filament being configured to undergo a reduction in length along an axial direction of the helical 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuators of modified Dohno to be formed as twisted filaments as taught by Li in order to provide compact actuators easily incorporated into a garment.
Regarding claim 4, the now modified device of Dohno (as discussed above with respect to the rejection of claim 1) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).
Dohno further discloses wherein at least some of the one or more deformable elements are aligned along a common direction with the fabric material (two actuators 50 are aligned along the length of the applicator, Fig. 1).
Regarding claim 5, the now modified device of Dohno (as discussed above with respect to the rejection of claim 1) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).
Dohno further discloses wherein at least one portion of the fabric material comprises no deformable elements and is configured to be positioned over a joint in the body of the sleeve 
Regarding claim 7, the now modified device of Dohno (as discussed above with respect to the rejection of claim 1) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).  
Modified Dohno wherein each of the at least some of the deformable elements comprise an electrically conductive wire wrapped around the twisted filament (Li conductor surrounding the nanofiber core, Para. [0129]).
Regarding claim 12, the now modified device of Dohno (as discussed above with respect to the rejection of claim 1) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).
Dohno further discloses wherein the deformable element are positioned with the fabric material so that when contraction of the muscle occurs along a first direction, the one or more deformable elements contract at least partially along the first direction (actuators 50 deform in the same direction as the muscles, Figs. 3A-3B).
Regarding claim 13, the now modified device of Dohno (as discussed above with respect to the rejection of claim 1) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible 
Dohno further discloses wherein the magnitude of the output electrical signal is linearly proportional to the magnitude of the input electrical signal (variable voltage is linearly correlated to detected myoelectric signal, Fig. 6).
Regarding claim 16, the now modified device of Dohno (as discussed above with respect to the rejection of claim 1) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).
Dohno further discloses further comprising one or more electrodes connecting the one or more deformable elements to the adjustable voltage source, wherein the one or more electrodes comprise electrical conductors embedded within the fabric material (electrodes 60 of actuators 50 are embedded within the fabric material, Para. [0056]).
Regarding claim 17, the now modified device of Dohno (as discussed above with respect to the rejection of claim 1) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).
Dohno further discloses wherein the sensor is a first sensor and the one or more deformable elements are a first set of deformable elements (front actuator 50, Fig. 1), the sleeve further comprising a second sensor connected to the electronic processor and configured to generate an electrical signal in response to contraction of a muscle (second sensor 20 disposed on 
Modified Dohno further discloses wherein the force applied is a compressive force (Hyde control elements 106 apply expansion and contraction forces, Para. [0040]).
Regarding claim 19, the now modified device of Dohno (as discussed above with respect to the rejection of claim 17) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).
Dohno further discloses wherein the electronic processor is configured to adjust the voltage source to apply different output electrical signals to the first and second sets of deformable elements, and wherein magnitudes of the different output electrical signals are correlated with magnitudes of the input electrical signals from the first and second sensors, respectively (the controller 30 adjusts the variable voltage to one or both of the actuators 50, Para. [0059]).
Regarding claim 20, the now modified device of Dohno (as discussed above with respect to the rejection of claim 17) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).
Dohno further discloses wherein at least some members of the first set of deformable elements are aligned along a first direction in the sleeve, and at least some members of the second set of deformable elements are aligned along a second direction in the sleeve that is different from the first direction (actuators 50 can be aligned in different directions, Fig. 10).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Dohno, Hyde, and Li, as applied to claim 1 above, and in further view of US Pat. 4,532,013 to Dietz et al (herein Dietz).
Regarding claim 2, the now modified device of Dohno (as discussed above with respect to the rejection of claim 1) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).  Dohno, as modified above, does not disclose wherein the adjustable voltage source comprises a power supply, an adjustable servo motor, and a potentiometer.
However, Dietz teaches a current-limiter (Fig. 1) including wherein the adjustable voltage source comprises a power supply, an adjustable servo motor, and a potentiometer (“DC 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage source of modified Dohno to incorporate the servo motor and potentiometer as taught by Dietz in order to utilize well known components to accurately regulate the amplitude of the variable voltage source.

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Dohno, Hyde, and Li, as applied to claim 1 above, and in further view of US Pat. Pub. 2005/0282009 to Nusko et al (herein Nusko).
Regarding claim 8, the now modified device of Dohno (as discussed above with respect to the rejection of claim 7) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).  Dohno, as modified above, does not disclose wherein the electrically conductive wire forms multiple plurality of loops wrapped around the twisted filament, each of the multiple pluralities of loops being separated by a distance along a length of the twisted filament of at least twice a diameter of electrically conductive wire.
However, Nusko teaches a conductive yarn (1, Fig. 1) including wherein the electrically conductive wire forms multiple plurality of loops wrapped around the twisted filament (see annotated figure below), each of the multiple pluralities of loops being separated by a distance along a length of the twisted filament of at least twice a diameter of electrically conductive wire 

    PNG
    media_image1.png
    386
    656
    media_image1.png
    Greyscale

Annotated Fig. 1 of Nusko
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive wire of modified Dohno to incorporate spaced pluralities of loops as taught by Nusko in order to provide for greater flexibility of the deformable element and to prevent wear of the conductive wire from rubbing on itself during bending.
Regarding claim 9, the now modified device of Dohno (as discussed above with respect to the rejection of claim 8) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).
Modified Dohno further discloses wherein each of the multiple pluralities of loops is separated by a distance of at least five times the diameter of the electrically conductive wire .

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Dohno, Hyde and Li, as applied to claim 1 above, and in further view of US Pat. 2013/0085538 to Volpe et al (herein Volpe).
Regarding claim 10, the now modified device of Dohno (as discussed above with respect to the rejection of claim 1) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).  Dohno, as modified above, does not disclose wherein at least some of the deformable elements comprises a plurality of coils of conductive material mechanically and electrically connected together.
However, Volpe teaches a wearable treatment device (therapeutic device 100, Fig. 1) wherein at least some of the deformable elements comprises a plurality of coils of conductive material mechanically and electrically connected together (inductive coil is formed as a plurality of coils mechanically and electrically coupled, Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable element of modified Dohno to incorporate plurality of coils as taught by Volpe in order to maximize bending potential while maintaining integrity of the mechanical and electrical coupling.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Dohno, Hyde, and Li, as applied to claim 1 above, and in further view of US Pat. Pub. 2008/0071386 to McBean et al (herein McBean).
Regarding claim 14, the now modified device of Dohno (as discussed above with respect to the rejection of claim 1) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).  Dohno, as modified above, does not disclose wherein the magnitude of the output electrical signal is non-linearly correlated with the magnitude of the input electrical signal.
McBean, however, teaches an orthotic device (Fig. 1) including wherein the magnitude of the output electrical signal is non-linearly correlated with the magnitude of the input electrical signal (“the correlation between the output signal and EMG1 may be linear or non-linear,” Para. [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the correlation between input and output signals of modified Dohno to incorporate non-linear correlation as taught by McBean in order to more accurately mimic the force applied by the body during muscle contraction.

Claim 18 rejected under 35 U.S.C. § 103 as being unpatentable over Dohno, Hyde, and Li, as applied to claim 1 above, and in further view of US 2016/0220808 to Hyde et al (herein Hyde ‘808).
Regarding claim 18, the now modified device of Dohno (as discussed above with respect to the rejection of claim 1) discloses a sensor (Dohno sensor 20), an electronic processor (Dohno controller 30), a voltage source (Dohno voltage source 38), a sleeve (Dohno flexible support 10) having deformable elements capable of applying compressive force (Hyde control elements 106) formed of a twisted filament (Li nanofibers).  Dohno, as modified above, does not disclose wherein at least some of the first set of deformable elements correspond to a first type of deformable element, and at least some of the second set of deformable elements correspond to a second type of deformable element different from the first type.
However, Hyde ‘808 teaches a garment system including sensors and actuators (100, Fig. 1) wherein at least some of the first set of deformable elements correspond to a first type of deformable element, and at least some of the second set of deformable elements correspond to a second type of deformable element different from the first type (sets of actuators may be chose from electroactive polymer actuators, electroactive metallic actuators, thermally active polymer actuators, motors, or hydraulic actuators; Para. [0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deformable elements of modified Dohno to incorporate two types of actuators as taught by Hyde ‘808 in order to provide a range of treatments and directions to the patient to increase overall efficacy of the device.

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the rejection of claim 1 stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785       
                                                                                                                                                                                                                                                                                                                                                                                                         /JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785